DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
EXAMINER’S COMMENT
Applicant has filed an after final amendment on 07 APRIL 2021 where the amendment to claims are directed at amended 112(b) issues indicated in the previous Office Action on 29 JANUARY 2021. 
Applicant has amended the claims so that there are no longer any more issues. 
Applicant’s arguments, see REMARKS, filed 07 APRIL 2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections has been withdrawn. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
The method as claimed directed towards prognosis of an end stage kidney disease requiring renal replacement including measuring an amount of a D-amino acid and an amount of one or more creatinine, urinary protein and cystatin C and correlating and index values of the measured D-amino acid and the measured amount of one or more creatinine, urinary protein and cystatin C and identifying the subject with (a) the index value based on the measured amount of the at least one amino acid being higher than the cutoff value for the respective amino acid and (b) the measured amount of the one or more of creatinine, urinary protein and cystatin C indicating the end stage kidney disease as a subject with a prognosis for the end stage kidney disease; and 
While the previous rejection over ISHIDA teaches a most of the claim limitation of original Claim 13 and is considered to be the closest prior art of record, the reference is silent in creating or mentioning an index value based on the measured D-amino acids of choice and silent in regards to the new limitation of measuring an amount of one or more of creatinine, urinary protein and cystatin C and using this value in the prognosis of end stage kidney disease.  Not only is a single biomarker used for the diagnosis of end stage kidney disease, a second measured value is also used for affirming the prognosis of the disease.  
Upon further review of prior art, the Examiner has considered the WO 2015/087985 A1 to HAMASE reference which teaches generating and correlating an index value, but the reference makes no mention to in addition to the index value a measured amount of any one of creatinine, urinary protein and cystatin C is also obtained for diagnosing the disease.  Merely deciding to measure another value for diagnosis is not taught or suggested in prior art.  
Allowable Subject Matter
Claims 13, 15-21 and 29-41 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797